UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ARTHUR O. ARMSTRONG,
Plaintiff-Appellant,

v.                                                                 No. 99-2511

KOURY CORPORATION,
Defendant-Appellee.

ARTHUR O. ARMSTRONG,
                                                                   No. 99-2512
Petitioner-Appellant.

Appeals from the United States District Court
for the Middle District of North Carolina, at Durham.
William L. Osteen, District Judge.
(CA-97-1028, MISC-99-71)

Submitted: February 29, 2000

Decided: April 10, 2000

Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.

_________________________________________________________________

No. 99-2511 affirmed and No. 99-2512 affirmed as modified by
unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Arthur O. Armstrong, Appellant Pro Se. Jonathan A. Berkelhammer,
Laura Deddish Burton, SMITH, HELMS, MULLISS & MOORE,
L.L.P., Greensboro, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

In these consolidated appeals, Arthur O. Armstrong appeals two
district court orders. In No. 99-2511, Armstrong appeals the district
court order denying his motion for reconsideration of an order deny-
ing leave of court to commence a lawsuit against Koury Corporation
and several of its employees (collectively "Koury"). Because Arm-
strong's proposed complaint was frivolous, we affirm the court's
order.

In No. 99-2512, Armstrong appeals a district court order that (1)
denied Armstrong leave of court to file a complaint against Koury,
and (2) amended a June 1998 prefiling injunction. Because Arm-
strong's proposed complaint was frivolous, we affirm that portion of
the court's order denying Armstrong leave of court to file a complaint
against Koury. For the reasons that follow, we affirm as modified that
portion of the court's order that amended the June 1998 prefiling
injunction.

Federal courts have the authority to enjoin litigants from abusing
the judicial process. "Federal courts have both the inherent power and
the constitutional obligation to protect their jurisdiction from conduct
which impairs their ability to carry out Article III functions." In re
Martin-Trigona, 737 F.2d 1254, 1261 (2d Cir. 1984); see Graham v.
Riddle, 554 F.2d 133, 134-35 (4th Cir. 1977). Prefiling injunctions
should be "tailored to the specific circumstances presented." Cok v.
Family Court of Rhode Island, 985 F.2d 32, 34 (1st Cir. 1993). No
person "shall ever be denied his right to the processes of the court."
In re Green, 598 F.2d 1126, 1127 (8th Cir. 1979).

In the instant case, the amended prefiling injunction totally restricts
Armstrong's access to the federal courts with regard to any action,
including actions unrelated to Koury. Although we agree with the dis-

                    2
trict court that Armstrong has abused the judicial process by filing
multiple lawsuits against Koury arising out of the same incidents, the
amended prefiling injunction was too broad because it totally
restricted Armstrong's access to the federal courts with regard to any
action against any defendant until he paid costs and attorneys fees to
Koury. See Castro v. United States, 775 F.2d 399, 410 (1st Cir. 1985)
("if an injunction against future litigation were couched in overly
broad terms, this could impermissibly infringe upon a litigator's right
of access to the courts").

Thus, pursuant to our authority under 28 U.S.C.§ 2106 (1994), we
modify that portion of the district court's October 1, 1999, order that
amended the June 1998 prefiling injunction to read on page 2 as fol-
lows (modification in italics):

          The clerk of this court shall, without submission to the court
          and without further direction, return to Arthur O. Armstrong
          any attempted filings by Arthur O. Armstrong, or anyone on
          his behalf, against Koury Corporation, the Holiday Inn, or
          its employees, until Mr. Armstrong submits proof that he has
          paid the court-ordered sum of $4,725.00 to Koury Corpora-
          tion. The June 12, 1998, injunction remains intact and
          Arthur O. Armstrong must still seek leave of court prior to
          commencing any federal lawsuit.

Accordingly, we affirm the district court's order in No. 99-2511
and affirm as modified the district court's order in No. 99-2512. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

No. 99-2511 - AFFIRMED
No. 99-2512 - AFFIRMED AS MODIFIED

                    3